UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-27250 AML COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 77-0130894 (State or Other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1000 Avenida Acaso Camarillo, California (Address of principal executive offices) (Zip Code) (805) 388-1345 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock Outstanding as of February 11, 2011: 10,739,309 shares 1 AML Communications, Inc. Index to Form 10-Q December 31, 2010 Part I Financial Information 3 Item 1. Financial Statements (Unaudited) 3 Unaudited Consolidated Balance Sheet as of December 31, 2010 and Consolidated Balance Sheet as of March 31, 2010 3 Unaudited Consolidated Statements of Income for the three and nine month periods ended December 31, 2010 and December 31, 2009 4 Unaudited Consolidated Statements of Cash Flows for the nine month periods ended December 31, 2010 and December 31, 2009 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 Part II Other Information 27 Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements AML COMMUNICATIONS, INC. & SUBSIDIARY CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of December 31, 2010 As of March 31,2010 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Note receivable - Prepaid expenses Deferred tax asset - current Total current assets Property and equipment, at cost Less: Accumulated depreciation ) ) Property and equipment, net Deferred tax asset – Non current Intangible Assets: Technologies, net Patents, net Customer relationship, net Trademarks and brand names Total intangible assets Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Line of credit $ $ Accounts payable Current portion of notes payable and capital lease obligation Accrued expenses: Accrued payroll and payroll related expenses Other accrued liabilities Total current liabilities Long term notes payable Capital lease obligations, net of current portion Line of credit, net of current portion - Commitments and contingencies Stockholders’ Equity: Common stock, $0.01 par value: 15,000,000 shares authorized; 10,805,865and 10,680,915 shares issued and outstanding at December 31, 2010 and March 31, 2010, respectively. 66,556 shares held in treasury as of December 31, 2010 108,000 Capital in excess of par value Retained earnings Treasury stock – 66,556 shares of treasury stock held ) ) Total stockholders equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 AML COMMUNICATIONS, INC. & SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Month Periods Ended Nine Month Periods Ended December 31, December 31, December 31, December 31, Net sales $ Cost of goods sold Gross profit Operating expenses: Selling, general & administrative Research and development Total operating expenses Income from operations Other income (expense) Gain on sale of property & equipment - - - Gain on settlement of debt - - Interest & other expense ) Total other income (expense) ) ) Income before provision for income taxes Provision for income taxes Net income $ Basic earnings per common share $ Basic weighted average number of shares of common stock outstanding Diluted earnings per common share $ Diluted weighted average number of shares of common stock outstanding The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 AML COMMUNICATIONS, INC. & SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Month Periods Ended December 31, 2010 December 31, 2009 Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for bad debts ) Inventory reserves Stock-based compensation Warrants expense - Amortization Gain on settlement of debt ) - Gain on sale of property & equipment - ) Changes in current assets and liabilities: Decrease (increase) in: Accounts receivable ) Inventories ) ) Other assets ) ) Deferred tax asset Increase (decrease) in: Accounts payable Accrued expenses ) Net cash provided by operating activities Cash Flows from Investing Activities: Purchases of property and equipment ) ) Cash Flows from Financing Activities: Acquisition of treasury stock ) ) Proceeds from exercise of stock options Payments on line of credit ) ) Payments on notes payable ) ) Principle payments on capital lease obligations ) ) Net cash used in financing activities ) ) Net increase in Cash and Cash Equivalents Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income Taxes $ $ Supplemental disclosure of non-cash flow investing and financing activity: Debt incurred to acquire property and equipment - $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 AML COMMUNICATIONS, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010 AML Communications, Inc. is a producer and marketer of specialized amplifiers and integrated assemblies for the defense industry.The Company currently conducts its operations through two reportable segments: (1) microwave amplifiers and integrated assemblies that are designed, manufactured, and marketed by the Company, and (2) the UltraSatNet, an Intelligent Satellite Utility Communication Solution for the monitoring and control of power grid distribution, that is designed, manufactured, and marketed through its wholly owned subsidiary, Mica-Tech, Inc. 1. Basis of Presentation The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States.However, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted or condensed pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).In the opinion of management, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation have been included.The results of operations and cash flows for the nine-month period presented are not necessarily indicative of the results of operations for a full year.These financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2010. Principles of Consolidation The accompanying consolidated financial statements include the accounts of AML Communications, Inc. (“AML”), including its Santa Clara operation, and its wholly owned subsidiary, Mica-Tech. Inc. (“Mica-Tech”), (collectively, the “Company”, “we” or “us”).All significant inter-company accounts and transactions have been eliminated in consolidation. 2. Significant Accounting Policies Our discussion and analysis of our financial conditions and results of operations are based upon our financial statements, which have been prepared in accordance with generally accepted accounting principles in the United States. The preparation of financial statements requires management to make estimates and disclosures on the date of the financial statements.On an on-going basis, we evaluate our estimates, including, but not limited to, those related to revenue recognition.We use authoritative pronouncements, historical experience, and other assumptions as the basis for making judgments.Actual results could differ from those estimates.We believe that the following significant accounting policies affect our more significant judgments and estimates in the preparation of our financial statements. Revenue recognition.We generate our revenue through the sale of products.Our policy is to recognize revenue when the applicable revenue recognition criteria have been met, which generally include the following: ● Persuasive evidence of an arrangement exists; ● Delivery has occurred or services have been rendered; ● Price is fixed or determinable; and ● Collectibility is reasonably assured. Revenue from the sale of products is generally recognized after both the goods are shipped to the customer and acceptance has been received, if required.Our products are custom made for our customers, who primarily consist of original engineer manufacturers (OEMs), and we do not accept returns.Our products are shipped complete and ready to be incorporated into higher level assemblies by our customers.The terms of the customer arrangements generally pass title and risk of ownership to the customer at the time of shipment. 6 Recording revenue from the sale of products involves the use of estimates and management judgment.We must make a determination at the time of sale whether the customer has the ability to make payments in accordance with arrangements.While we do utilize past payment history, and, to the extent available for new customers, public credit information in making our assessment, the determination of whether collectibility is reasonably assured is ultimately a judgment decision that must be made by management. Allowance for Doubtful Accounts.We maintain an allowance for doubtful accounts receivable based on customer-specific allowances, as well as a general allowance.Specific allowances are maintained for customers that are determined to have a high degree of collectibility risk based on such factors, among others, as: (i) the aging of the accounts receivable balance; (ii) the customer’s past payment experience; and (iii) a deterioration in the customer’s financial condition, evidenced by weak financial condition and/or continued poor operating results, reduced credit ratings, and/or a bankruptcy filing.In addition to the specific allowance, we maintain a general allowance for all our accounts receivables which are not covered by a specific allowance.The general allowance is established based on such factors, among others, as: (i) the total balance of the outstanding accounts receivable, including considerations of the aging categories of those accounts receivable; (ii) past history of uncollectible accounts receivable write-offs; and (iii) the overall creditworthiness of the customer base.A considerable amount of judgment is required in assessing the realizability of accounts receivables.Should any of the factors considered in determining the adequacy of the overall allowance change, an adjustment to the provision for doubtful accounts receivable may be necessary. Inventories.Inventories are stated at the lower of cost or market, cost being determined on the first-in, first-out method.Inventories are written down if the estimated net realizable value is less than the recorded value.We review the carrying cost of our inventories by product each quarter to determine the adequacy of our reserves for obsolescence.In accounting for inventories, we must make estimates regarding the estimated net realizable value of our inventory.This estimate is based, in part, on our forecasts of future sales and age of the inventory. Property and Equipment.We capitalize expenditures that materially increase asset lives and charge ordinary repairs and maintenance to operations as incurred. When assets are sold or otherwise disposed of, the cost and related depreciation or amortization is removed from the accounts and any resulting gain or loss is included in other income (expense) in the accompanying statements of operations. Intangible Assets.We account for our intangible assets under the applicable guidelines of Financial Accounting Standards Board Accounting Standards Codification (FASB ASC) 350, “Intangibles – Goodwill and Other” (formerly SFAS142 “Goodwill and other intangible assets”) and FASB ASC 360, “Property, Plant, and Equipment” (formerly SFAS144 “accounting for the impairment or disposal of long lived assets”). Where intangible assets have finite lives, they are amortized over their useful life unless factors exist to indicate that the asset has been impaired. We evaluate if the assets are impaired annually or on an interim basis if an event occurs or circumstances change to suggest that the assets value has diminished. Under FASB ASC 360, when deemed necessary, the Company completes the evaluation of the recoverability of its long-lived assets by comparing the carrying amount of the assets against the estimated undiscounted future cash flows associated with them. If such evaluations indicate that the future undiscounted cash flows of long-lived assets are not sufficient to recover the carrying value of such assets, the assets are adjusted to their estimated fair values. Under FASB ASC 360 intangible assets with indefinite useful lives are required to be tested annually for impairment or whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. If the assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount exceeds the fair value of the assets. During the nine months ended December 31, 2010, the Company recognized no impairment. Existing Technology.The main technology of our Santa Clara operation is based on a patent issued in 1990.It is a substrate deposition technology that is mature and with no replacement technology forecasted. Recent Accounting Pronouncements In June2009, the FASB issued ASC 860 (previously SFAS No.166, “Accounting for Transfers of Financial Assets”), which requires additional information regarding transfers of financial assets, including securitization transactions, and where companies have continuing exposure to the risks related to transferred financial assets. SFAS 166 eliminates the concept of a “qualifying special-purpose entity,” changes the requirements for derecognizing financial assets, and requires additional disclosures. SFAS 166 is effective for fiscal years beginning after November15, 2009. There was no material impact upon the adoption of this standard on the Company’s consolidated financial statements. 7 In June2009, the FASB issued ASC 810 (previously SFAS No. 167) for determining whether to consolidate a variable interest entity. These amended standards eliminate a mandatory quantitative approach to determine whether a variable interest gives the entity a controlling financial interest in a variable interest entity in favor of a qualitatively focused analysis, and require an ongoing reassessment of whether an entity is the primary beneficiary. This Statement is effective for reporting period that begin after November 15, 2009. There was no material impact upon the adoption of this standard on the Company’s consolidated financial statements. In February 2010, the FASB amended guidance related to disclosure of subsequent events, which was effective upon issuance. These amendments prescribe that entities that are SEC filers are required to evaluate subsequent events through the date that the financial statements are issued. The adoption of these amendments did not have a material impact on the Company’s consolidated financial statements. 3. Reclassifications Certain comparative amounts have been reclassified to conform to the current period’s presentation. 4. Earnings Per Share Basic earnings per share is computed by dividing net income or loss by the weighted average number of shares outstanding for the year. “Diluted” earnings per share is computed by dividing net income or loss by the total of the weighted average number of shares outstanding, and the dilutive effect of outstanding stock options and warrants (applying the treasury stock method). The Company had approximately 2,073,000 of granted stock options and warrants that were exercisable as of December 31, 2010 and approximately 1,902,000 of granted stock options exercisable at December 31 2009. The following is a reconciliation of the numerators and denominators of the basic and diluted earnings per share computations: Three months ended December 31, 2010 (unaudited) Net Income Shares Per Share Basic earnings per shares: Net income available to common stockholders $ $ Effect of dilutive securities: Stock options and warrants Diluted earnings per share: $ $ Three months ended December 31, 2009 (unaudited) Net Income Shares Per Share Basic earnings per shares: Net income available to common stockholders $ $ Effect of dilutive securities: Stock options Diluted earnings per share: $ $ Nine months ended December 31, 2010 (unaudited) Net Income Shares Per Share Basic earnings per shares: Net income available to common stockholders $ $ Effect of dilutive securities: Stock options and warrants Diluted earnings per share: $ $ Nine months ended December 31, 2009 (unaudited) Net Income Shares Per Share Basic earnings per shares: Net income available to common stockholders $ $ Effect of dilutive securities: Stock options Diluted earnings per share: $ $ 8 5. Accounts Receivable Accounts receivable as of December 31, 2010 and March 31, 2010 are as follows: December 31, 2010 March 31, 2010 Accounts receivable $ $ Allowance for bad debts ) ) $ $ 6. Inventories Inventories include costs of material, labor and manufacturing overhead and are stated at the lower of cost (first-in, first-out) or market and consist of the following: December 31, 2010 March 31, 2010 Raw materials, net $ $ Work in process Finished goods 238,000 244,000 $
